Judgments unanimously reversed, with costs, and judgments are directed to be entered in favor of the plaintiff on the authority of United States Fidelity & Guar. Co. v. Triborough Bridge Auth. (297 N. Y. 31), except for the sum of $331.30 to which defendant United States of America is entitled by virtue of the filing of its assessment in that amount prior to the posting of the February 6, 1950 bond. Settle order on notice. Concur — Peek, P. J., Breitel, Botein, Rabin and Cox, JJ. [1 Misc 2d 956.]